DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-19 are presented for examination.

Claim Objections
2.	Claims 7, 15 are objected to because of the following informalities:  to make clear the claimed invention, the applicant is suggested to amend claim 7 in the manner below.
-the processor is configured to display the image of the frame based on the mapping information, based on difference between the image characteristic of the frame and the image characteristic of the section, wherein the image characteristic of the section is greater than or equal to a predetermined value.- 
Similar amendment is suggested for claim 15.  Appropriate corrections’ required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 7-8, and 15-16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 7, which depends from claims 1 and 2, recites: “display the image of the frame based on the mapping information, based on difference between the image characteristic of the frame and the image characteristic of the section being greater than or equal to a predetermined value”. However, according to claims 1-2, the display of the image of the frame based on the mapping information is performed according to image-quality setting information associated input and output brightness values. As a result, the features of claim 7 appear to be contradicting to the subject-matter of claim 1, since the image quality of the section is no longer set based on characteristic information pertaining to input and output brightness values. A clearly and precisely defined metes and bounds of the claimed invention is required, as the reader is left in doubt as to the meaning of the technical features to which claim 7 refers.
Also, there appear to be a lack of support for such processing in the application as filed. According to paragraph 101 of the specification, the processor 4 may adjust the section tone mapping curve 101 to a fourth frame tone mapping curve 112 corresponding to the fourth frame 24 based on the fourth frame characteristic information of the fourth frame 24.
This appears, to relate to adjusting the set tone mapping curve during a particular frame and not to setting a tone mapping curve for the whole section in the image content based mainly on one frame of the section for obtaining mapping information according to an input brightness value. Clarification is required.
Claim 15 contains features that are analogous to claim 7 and, is therefore rejected under the same rationale.
In claims 8 and 16, the limitation reciting “… select the frame from among a plurality of frames in the section based on predetermined periodicity” renders the claim indefinite, as it leaves the reader in doubt as to the meaning of the technical features to which they refer. A clearly and precisely defined metes and bounds of the claimed invention is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-6, 9-14 and 17-19 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Nam (US 20170330312).
Considering claim 1, Nam discloses a display apparatus (e.g., image processing device 200) comprising: a signal receiver (e.g., decoder 210; see par. 51); a display (item 270, fig. 2); and a processor (e.g., controller 230, fig, 2) configured to: obtain first characteristic information based on an image characteristic of at least one frame of a plurality of frames within a section of a plurality of sections included in a content from a signal received in the signal receiver (e.g., The decoder 210 may receive a HDR image and metadata from the content provider TO. The metadata may include at least one of a luminance of the HDR image, a maximum brightness per a scene, and an identifier to identifying a current image is a HDR image (see par. 51), wherein the scenes forming the HDR image include a predetermined number of image frames, see par. 13 ); obtain image-quality setting information for setting image quality of the frame based on the obtained first characteristic information and second characteristic information of the section (e.g., receive metadata including information about the HDR image to acquire the peak luminance value of the HDR image from the metadata. See pars. 16 and 51. A tone mapping unit 237 may perform the tone mapping based on a peak luminance value of the display panel set in producing the HDR image, or the tone mapping unit 237 may select a tone mapping curve based on histogram information of the HDR image. See pars. 59-60. Nam further teaches that the peak luminance value of the HDR image may refer to the maximum value among multiple luminance values in a single image frame forming the HDR image. See par. 82.  The tone mapping unit 237 may adjust the luminance of the HDR image based on the acquired peak luminance value. The tone mapping may reduce a ratio between a dark area and a bright area as an image dynamic range, to adjust the image brightness in a non-linearly. See par. 84. As such, Nam teachings encompass the setting of image quality information of a frame based obtained first and second characteristic information of the section of the image content, wherein the received metadata including information about brightness and/or histogram information of the HDR image and the peak luminance value of the HDR image selected during tone mapping correspond to respective first and second characteristic information of the image section); and control the display to display an image of the frame based on the obtained image-quality setting information for setting image quality of the frame (see par. 62, wherein a color distortion correction unit 250 corrects a color distortion of the HDR image subjected to the tone mapping by the tone mapping unit 237. The color distortion correction unit 250 may output the color distortion-corrected HDR image to the display panel 270).
 The subject matters of claim 9 relate to a method, and those of claim 17 to a computer readable recording medium. The features of said claims are substantially the same as those of claim 1, except the invention categories. Accordingly, the same reasoning as in claim 1 applies to claims 9 and 17. In addition, Nam discloses a non-transitory computer readable storage medium having stored thereon computer program instructions which performs the image processing method according to exemplary embodiments in par. 132.
As per claims 2, 10 and 18, Nam the image-quality setting information for setting image quality of the frame comprises mapping information of an output brightness value with respect to an input brightness value (e.g., the brightness distribution transfer unit 233 may transfer a luminance value of the HDR image to a digital code value using a perceptual quantizer opto-electro transfer function. See 55. The tone mapping unit 237 may perform tone mapping for the HDR image from the color mapping unit 235, which map a color of the HDR image from the brightness distribution transfer unit 233 based on a color rendering range of the display panel 270. See pars. 57-58).
As per claims 3, 11 and 19, Nam discloses the mapping information comprises a first mapping curve for the frame (first non-linear curve 410), and the processor is configured to obtain the first mapping curve by adjusting a second mapping curve (second non-linear curve 510) for the section based on the obtained first characteristic information, the second mapping curve for the section being obtained based on the second characteristic information. (e.g., The brightness distribution transfer unit 233 may further transfer the first non-linear curve 410 to a linear line 430 using the PQ-EOTF. That is, as shown in FIG. 5, the brightness distribution transfer unit 233 may transfer the digital code value to the luminance value in order to transfer the first non-linear curve 410 to the linear line 430 using the PQ-EOTF. In order to transfer the digital code value to the luminance value, the second non-linear curve 510 is be used. See par. 75).
As per claims 4 and 12, Nam discloses the image characteristic of the frame comprises information obtained from a histogram about a plurality of pixel values of the frame (see par. 60-61 and 93-94).
As per claims 5 and 13, Nam discloses the image characteristic of the frame comprises at least one of an average brightness value, a maximum brightness value (see par. 14-15, and 82-83), or a brightness value distribution of a plurality of pixels of the frame (see par. 55-57, 70 and 98-100).
As per claims 6 and 14, Nam discloses the image characteristic of the frame comprises a plurality of characteristic values obtained from a plurality of pixels of the frame (e.g., generate histogram information based on luminance value for each pixels of the image. see par. 60. Each of the multiple luminance values may be each luminance value of multiple pixels of the image frame. See par. 82), and the processor is configured to obtain the mapping information by applying a weighted value to the plurality of characteristic values (e.g., performing adaptive tone mapping based on an average value of peak luminance values of HDR scenes. See pars. 31 and 88).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 7-8, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 20170330312) in view of Atkins et al. (US 20170125063).
Regarding claims 7-8 which recite the display apparatus according to claim 1, wherein the processor is configured to display the image of the frame based on the mapping information, based on difference between the image characteristic of the frame and the image characteristic of the section being greater than or equal to a predetermined value (claim 7); wherein the processor is configured to: select the frame from among the plurality of frames in the section based on predetermined periodicity, and display the image of the selected frame based on the mapping information of the selected frame (claim 8). These claim sets, when taken into context with regards to claim 1, are broadly interpreted to relate to different alternatives of setting the quality of an image frame for display, technical features of which are well-known in the art of image processing and editing. 
For example Atkins, in a similar art, discloses the different ways of setting the quality of an image depending on differences in image data metrics, going from a dark room to a bright outdoor sunlit setting scene, etc. See Atkins at paragraph 90.
Therefore, it would have been obvious to one of artisan skilled in the art before the effective filing date of the invention to have modified the teaching of Nam to include different alternatives of setting the quality of an image frame for display, in the same conventional manner as Atkins; in order to optimized the quality of the display image as perceived by a viewer in accordance to viewing environment. to a frame of content that is output to the display. See paragraphs 157-158.
Claims 15-16 recite features that are equivalent to claims 7-8. These claims are therefore subject to rejections under the same rationale.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-7729.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



/S. W./
09/22/2022